Citation Nr: 0911014	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for degenerative joint 
disease.

7.  Entitlement to service connection for a neurological 
condition.

8.  Entitlement to service connection for an eye condition.

9.  Entitlement to service connection for residuals of a 
skull fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing chaired by the undersigned 
in September 2008 at the Waco RO.  A transcript of this 
hearing is associated with the Veteran's claims folder.





FINDINGS OF FACT

1.  A December 1992 rating decision denied a claim for 
service connection for PTSD.

2.  Evidence received since the December 1992 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

3.  A March 1992 rating decision denied a claim for service 
connection for hypertension.

4.  Evidence received since the March 1992 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for hypertension.

5.  The Veteran did not engage in combat.

6.  There is no credible supporting evidence that the 
Veteran's in-service stressor occurred.

7.  The Veteran did not serve in the Republic of Vietnam.  

8.  The Veteran's hypertension was not present in service or 
until years thereafter and is not etiologically related to 
service.

9.  The Veteran's diabetes mellitus was not present in 
service or until years thereafter and is not etiologically 
related to service.

10.  The Veteran's degenerative joint disease was not present 
in service or until years thereafter and is not etiologically 
related to service.

11.  The Veteran's purported neurological condition was not 
present in service and is not etiologically related to 
service; there is no current diagnosis of a neurological 
disability.  

12.  The Veteran's purported chronic eye condition was not 
present in service and is not etiologically related to 
service; there is no current diagnosis of a chronic eye 
disability for which service connection can be established.  

13.  The Veteran's purported skull fracture was not present 
in service and is not etiologically related to service; there 
is no current diagnosis of a disability due to the residuals 
of a skull fracture. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

5.  The criteria for service connection for diabetes, 
including as due to exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

6.  The criteria for establishing service connection for 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

7.  The criteria for establishing service connection for a 
neurological condition are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

8.  The criteria for establishing service connection for an 
eye condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

9.  The criteria for establishing service connection for a 
skull fracture are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for hypertension 
was denied by the RO in a March 1992 rating decision.  The 
Veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105.  In November 2003 the Veteran submitted a 
request to reopen his claim for service connection for 
hypertension.  The Veteran's claim for service connection for 
PTSD was denied by the RO in a December 1992 rating decision.  
The Veteran did not appeal the decision and it became final.  
38 U.S.C.A. § 7105.  For the purposes of the current appeal, 
in November 2003 the Veteran submitted a request to reopen 
his claim for service connection for PTSD. 

In an August 2004 rating decision, it appears that the RO 
reopened the Veteran's claims for service connection for PTSD 
and hypertension and denied the claims on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the Veteran's claims for entitlement to 
service connection for PTSD and hypertension.  Insofar as the 
Veteran's claims have been reopened, the Veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The March 1992 rating decision denied the Veteran's claim for 
hypertension, partly on the basis that the Veteran did not 
show treatment for hypertension during service or within a 
year of discharge.  The newly submitted evidence includes 
September 2008 hearing testimony regarding the onset and 
medication for the Veteran's hypertension.  The December 1992 
rating decision denied the Veteran's claim for PTSD, partly 
on the basis that the Veteran had not responded to stressor 
development.  The Veteran has sent in multiple stressor 
statements and provided testimony regarding his stressor 
during his September 2008 hearing.  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

As the September 2008 testimony indicates the Veteran's 
hypertension manifested during service, the Board finds that 
this evidence is material to the Veteran's claim.  And, as 
the RO previously denied the claim partly on the basis that 
the Veteran did not show treatment for hypertension during 
service or within a year of discharge, it relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, this evidence is both new and material, and the 
Veteran's claim for entitlement to service connection for 
hypertension is reopened.  

In regards to the Veteran's claim for service connection for 
PTSD, as the stressor statements submitted in November 2003 
and May 2006 and the Veteran's September 2008 testimony now 
demonstrate the Veteran's contended stressors, the Board 
finds that this evidence is material to the Veteran's claim.  
And, as the RO previously denied the claim partly on the 
basis that the Veteran did not respond to stressor 
statements, they relates to an unestablished fact necessary 
to substantiate the claim.  Therefore, this evidence is both 
new and material, and the Veteran's claim for entitlement to 
service connection for PTSD is reopened.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

If the Veteran's claimed stressors do not involve being 
engaged in combat with the enemy, lay testimony alone is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

During the Veteran's 2008 hearing before the undersigned, he 
testified that he hurt his back while in basic training.  
They were working with mortars and there was an accident.  He 
also hurt his back while driving a small mule, picking up 
cargo from planes.  He lost control and wound up in a creek.  
The Veteran was taken away on a stretcher and in an 
ambulance.  He claims he sought treatment after service for 
his back and then discussed the private treatment records 
from 2003 and private treatment records from 2004.  The 
Veteran testified that he was taking medication for his 
neurological problem from VA Dallas.  He first noticed his 
eye problems in Texas, and is receiving treatment for them 
now.  And his back problem contributes to his eye problem, 
along with high blood pressure.  The Veteran testified that 
he fractured his skull during the mortar testing when he hurt 
his back.  He was not wearing his helmet.  He just got 
patched up and was given an aspirin.  The Veteran also 
testified that he was exposed to Agent Orange while in 
Vietnam and was diagnosed with diabetes after service.  

With regards to his PTSD, the Veteran testified that he did 
not make jump school because he could not do the pull-ups.  
He claims his stressor was when somebody blew up a plane with 
a bazooka during basic training.  The Veteran then talked 
about getting a medal for the incident involving the plane 
being blown up.  He testified that he first took medication 
for his hypertension in Fort Polk, Louisiana during active 
service.  He also indicated that he was in Vietnam for 
fourteen days.  

While the Veteran has stated his belief that his claimed 
disabilities are all a result of his military service, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

PTSD

The Board concedes that the Veteran has a current diagnosis 
of PTSD, as shown in multiple VA treatment records from 2003 
and beyond, including a diagnosis in 2006 that relates the 
PTSD to the Veteran's military experiences.  

The Veteran's DD Form 214 shows that he served on active duty 
in the United States Army from October 1963 to October 1964.  
His MOS was Infantry Indirect Fire Crewman.  It also notes 
the Veteran was absent without leave (AWOL) from September 6 
1964 to September 10 1964.  

The Veteran claims a variety of incidents which have resulted 
in his PTSD.  A November 2003 stressor statement indicates 
that the Veteran had been with the U.S. Army Air Assault 
division in Southeast Asia.  The Veteran discusses frequent 
nightmares where he relays being shot down while flying a 
combat mission.  He claims in this statement to have been 
exposed to herbicides during his time in Southeast Asia.  He 
also contends that he earned the rank of Colonel in the 
field, risked his life at all times daily and enjoyed a large 
degree of respect as due an officer.  The Veteran signed the 
statement as Colonel.

In another November 2003 stressor statement the Veteran 
contends that he in fact did serve in Southeast Asia and 
received numerous medals and badges that are not reflected on 
in his personnel records.  He also claims he should have 
received a Purple Heart, as his aircraft was shot down, just 
to name a few medals he deserved.  He asserts that he 
responded to requests for in-service stressors in 1992 but 
these were shredded, along with other important papers.  

A statement received by the RO in October 2004 asserts that 
the Veteran trained during service for escape and evasion, 
recoilless rifle and special operations.  He asserts he went 
to Panama for a crash course in the jungle on fighting and 
surviving.  Within a few months after the training, he 
arrived in Southeast Asia, where he saw his buddies blown to 
pieces.  The Veteran goes on to describe horrific firefights, 
blood everywhere and acts of cruelty and barbarism.  He 
asserts in the statement that at the end of 1964 that his 
mother fell ill and he took a hardship discharge to attend to 
her.  He was there for a week and then returned to his unit.  
After his mother passed away, he was devastated and he 
volunteered for bigger, more dangerous and risky assignments.  
He then described being shot down and found by the 
Montegaards, who picked the Veteran up and took him across 
the border into Thailand.  By the time he made it to Guam, he 
had been comatose for about 10 days.  The entire ordeal 
lasted two weeks as he was missing in action for fourteen 
days.  The Veteran signed the statement as Colonel.  

Another October 2004 statement from the Veteran contends that 
his PTSD was incurred because of and during his years of 
service to this country.  Just because his service release 
date was in October 1964 does not mean he stopped serving 
America.  He asserts that all military personnel with 
intelligence clearance know that many American soldiers 
stayed beyond their release dates to serve the U.S. 
government in other capacities.  He goes on to contend that 
he has endured with his files being tampered with, 
information deleted and removed and arguing with various 
departments whether his PTSD is service related.  

In a May 2006 letter, the Veteran asserts that based on his 
performance at Officer Candidate School, he was selected to 
join a Special Operations Unit of the Special Forces with the 
11th Air Assault Division.  He states that he flew sneaky 
missions, reconnaissance, search and destroy and was a 
forward observer.  The Veteran indicated that he was shot at 
every time he went up, but only got shot down one time.  He 
was on a mission over Laos and crash landed in a rice-paddy.  
He was missing in action for fourteen days and was sent onto 
Guam for head repairs.  He does not remember much about the 
date or much of anything else about his shoot-down, as he has 
spent most of his life trying not to think about it.

The Board has reviewed the Veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The contemporaneous service records do not corroborate the 
events the Veteran has claimed.  There are no records that 
show the Veteran ever served a tour of duty outside the 
United States.  Neither his DD-214 nor personnel records 
reflect any overseas service, much less service in Vietnam.  
The Veteran is shown to have served at Fort Ord, California; 
Fort Polk, Louisiana; and Fort Benning, Georgia.  These 
records show that the Veteran apparently failed his physical 
fitness test for airborne training in January 1964.  The 
Veteran's military specialty is listed as heavy weapons 
infantry and he attained the rank of Private E2. 

The Veteran's separation examination in October 1964 does not 
contain any indication that he suffered any injury as 
described in his stressor statements.  A June 1992 VA 
examiner noted that while located at Fort Benning, the 
Veteran reported that things became complicated in his life, 
including the serious illness of his mother and he received 
an honorable discharge for reason of hardship in October 
1964.  After his discharge the Veteran reported that he took 
flight training in a civilian school and then got a job 
ferrying planes from Japan to Thailand.  He claims his plane 
was shot down in Laos in 1966.  He claimed he was picked up 
by U.S. forces and transported to Guam, where he remained for 
several weeks, followed by being sent to San Francisco. The 
Veteran believed he had brain surgery at the time.  The VA 
examiner found that the Veteran talked vaguely about having 
flashbacks, but on careful questioning he simply had vivid 
memories of his plane crashing in Laos at a time when he was 
not in military service.  The examiner diagnosed dysthymia.  

While the Veteran has submitted statements and offered 
testimony purporting to show combat injuries and a non-combat 
stressor, such statements and testimony are inherently 
inconsistent with the official documents obtained from the 
service department.  There is absolutely nothing to 
corroborate any of his assertions of Vietnam service, combat 
service or exposure to any stressors.  The Board further 
finds it extremely troubling that the Veteran's story has 
changed multiple times over more than fifteen years and finds 
no evidence that the Veteran served in Vietnam whatsoever, 
much less participated in combat raids or was shot down in 
enemy territory.  There is no evidence of record that the 
Veteran was ever an officer in the United States Army, much 
less a colonel.  In addition, the Board finds no evidence 
that the Veteran received any medals relating to a plane 
being shot down with a bazooka during basic training.  

In light of the evidence of record, the Board finds the 
Veteran's various statements as to his PTSD stressors and the 
entirety of his testimony as to his service experience is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  Although the Veteran's VA treatment records 
reflect diagnoses of PTSD, these diagnosis must be connected 
to a verified in-service traumatic event in order to be 
service connected.  There has been no such verification of a 
stressor in this case and, in fact, his report of stressors 
is unreliable.

The Veteran does not meet the criteria for service connection 
for PTSD.  In this case the Veteran has a current diagnosis 
of PTSD, however the record does not demonstrate the Veteran 
was in combat or corroborate the Veteran's claimed stressors 
through credible supporting evidence.  In short, the sole 
supporting evidence that an alleged stressful event occurred 
are the Veteran's own statements which have changed 
significantly over the last sixteen years and are 
contradicted by the service personnel records.  A non-combat 
Veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Cohen, 10 Vet. App. at 141.

The Veteran did not engage in combat and his reported 
stressors have not been corroborated.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for PTSD 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service treatment records are negative for 
complaints, treatment or a diagnosis pertaining to 
hypertension or high blood pressure.  The October 1964 
examination report on discharge from service does not show 
any health issues of clinical significance and his blood 
pressure was noted as 104/70.  

A November 1991 examination report notes a history of 
hypertension and diagnosed the Veteran with hypertension.  A 
February 2002 VA examination report notes that the Veteran 
claimed he had uncontrolled high blood pressure since 1989.  
This examiner diagnosed the Veteran with hypertension.  VA 
treatment records from January 2003 to June 2004 note that 
the Veteran suffers from hypertension.  

The earliest treatment records relating to any hypertension 
post-military service date from 1991.  The Court has 
indicated that the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
In this case, the claim was filed nearly 40 years after 
separation.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim). 

The Board does not find the Veteran's testimony credible as 
to being diagnosed with hypertension during service or 
starting medication for hypertension at that time.  The 
Veteran's testimony does not correspond to his official 
service records and the Board has already found multiple 
inconsistencies in the Veteran's testimony and submitted 
statements.  Further, the Veteran told a VA examiner in 
February 1992 that his uncontrolled high blood pressure began 
in 1989.  In particular, the Board finds the absence of 
treatment for hypertension in the Veteran's service treatment 
records and the lack of notation of hypertension on the 
Veteran's separation examination particularly probative.  The 
Veteran's blood pressure at separation was noted as 104/70.  
There is no medical evidence showing the manifestation of 
hypertension in service and no credible evidence of a 
continuity of symptomatology.  In addition, there is no 
medical opinion linking the Veteran's current hypertension 
with his active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for hypertension must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes

The Veteran's VA treatment records show a current diagnosis 
of diabetes mellitus.  

The Board notes that the Veteran's personnel records do not 
indicate he ever served in the Republic of Vietnam.  In fact, 
the Veteran's DD-214 shows no foreign service and his record 
of assignments shows service at Fort Ord, California; Fort 
Polk, Louisiana; and Fort Benning, Georgia.  Thus, the 
Veteran does not have the requisite type of service in the 
Republic of Vietnam as defined by 38 C.F.R. § 3.313(a) and 
§ 3.307(a)(6)(iii), and the presumption of exposure to 
herbicides agents under 38 C.F.R. § 3.307 does not apply.  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the Veteran is entitled to service connection for 
diabetes mellitus on a direct basis.  See Combee v. Brown, 
supra.

The Veteran's service treatment records are negative for 
complaints, treatment or a diagnosis pertaining to diabetes 
mellitus.  The October 1964 examination report on discharge 
from service does not show any health issues of clinical 
significance.  The Board does not find the Veteran's 
testimony credible as to being given medication for diabetes 
in service.  Little of the Veteran's testimony regarding his 
diabetes corresponds to his official service records and the 
Board has already found multiple inconsistencies in the 
Veteran's testimony and submitted statements.  In particular, 
the Board finds the absence of treatment for diabetes 
mellitus in the Veteran's service treatment records and the 
lack of notation of diabetes mellitus on the Veteran's 
separation examination particularly probative.  There is no 
medical evidence showing the manifestation of diabetes 
mellitus with a year of discharge from service and no 
credible evidence of a continuity of symptomatology. In 
addition, there is no medical opinion linking the Veteran's 
diabetes with his active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for diabetes mellitus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Degenerative joint disease

The Veteran's service treatment records are negative for 
complaints, treatment or a diagnosis pertaining to 
degenerative joint disease or a back condition.  The October 
1964 examination report on discharge from service does not 
show any health issues of clinical significance.  

A November 1991 x-ray report from Methodist Hospital shows 
the Veteran was seen for low back pain and the impression was 
mild changes of lumbar spondylosis with mild disc space 
narrowing present at L-4-5 and L-5-S-1.  A November 1991 VA 
examiner noted that the Veteran claimed the lower back pain 
he was suffering from began in 1989.  VA treatment records 
from January 2003 to June 2004 noted that the Veteran 
suffered from degenerative joint disease.  Private 2004 
records show the Veteran was diagnosed with degenerative disc 
disease of the cervical and lumbar spine. 

The earliest treatment records relating to any back disorder 
post military service date from 1991.  The Court has 
indicated that the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, the 
claim was filed nearly 40 years after separation.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim). 

The Board does not find the Veteran's testimony credible as 
to a mortar accident in training and another accident driving 
a small mule in service.  Little of the Veteran's testimony 
regarding his degenerative joint disease corresponds to his 
official service records and the Board has already found 
multiple inconsistencies in the Veteran's testimony and 
submitted statements.  Further, the Veteran told a VA 
examiner in November 1991 that his back pain began in 1989.  
In particular, the Board finds the absence of treatment for a 
back condition in the Veteran's service treatment records and 
the lack of notation of a back problem on the Veteran's 
separation examination particularly probative.  There is no 
medical evidence showing the manifestation of degenerative 
joint disease in service and no credible evidence of a 
continuity of symptomatology.  In addition, there is no 
medical opinion linking the Veteran's degenerative joint 
disease with his active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for degenerative joint disease must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological condition

The Veteran's service treatment records are negative for 
complaints, treatment or diagnosis pertaining to a 
neurological condition.  The October 1964 examination report 
on discharge from service does not show any health issues of 
clinical significance.  

The Board finds the absence of treatment for a neurological 
condition in the Veteran's service treatment records and the 
lack of notation of a neurological condition on the Veteran's 
separation examination particularly probative.  

Furthermore, an April 2004 VA neurology note indicates that 
the Veteran showed no evidence on examination of focal 
neurological illness.  The examiner did not find any evidence 
on examination of prior infarctions and the CT from a year 
ago was also normal. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this claim of a neurological condition.  In the absence of a 
current disability, as defined by governing law, a claim must 
be denied.

In summary, there is no medical evidence showing the 
manifestation of a neurological condition in service and no 
credible evidence of a continuity of symptomatology.  In 
addition, there is no medical opinion linking the Veteran's 
purported neurological condition with his active service.  VA 
treatment records weigh against the finding that the Veteran 
even has a current neurological condition diagnosis.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a neurological condition must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye condition

The Veteran's service treatment records are negative for 
complaints, treatment or diagnosis pertaining to a chronic 
eye condition.  The October 1964 examination report on 
discharge from service does not show any health issues of 
clinical significance.  

The post service medical records are also negative for a 
diagnosis of a chronic eye disability.  A February 1992 VA 
examination noted only nycatopia and myopia.  It is unclear 
from the Veteran's contentions as to the nature of his 
claimed eye disability, but the Board notes that congenital 
or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Therefore, myopia and 
nycatopia are excluded for consideration for service 
connection.  There is no diagnosis of any other chronic eye 
disability.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  A "disability" for VA compensation benefit 
purposes is not shown to be present in this claim of a 
chronic eye condition.  In the absence of a current 
disability, as defined by governing law, a claim must be 
denied.

The Board finds the testimony regarding the Veteran's eye 
condition to be vague and not particularly probative.  In 
fact, even if the Board were to assume that the Veteran has a 
chronic eye disability that is eligible for service 
connection, the Veteran seems to indicate that he did not 
begin experiencing eye problems until he lived in Texas, 
which is after discharge from service.  The Board finds the 
absence of treatment for a chronic eye condition in the 
Veteran's service treatment records and the lack of notation 
of a chronic eye condition on the Veteran's separation 
examination particularly probative.  There is no medical 
evidence showing the manifestation of a chronic eye condition 
in service and no credible evidence of a continuity of 
symptomatology.  In addition, there is no medical opinion 
linking the Veteran's purported chronic eye condition with 
his active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a chronic eye condition must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a skull fracture

The Veteran's service treatment records are negative for 
complaints, treatment or diagnosis pertaining to a skull 
fracture.  The October 1964 examination report on discharge 
from service does not show any health issues of clinical 
significance.  

A June 2002 VA neurology note of a head CT shows normal 
intracranial findings.  No sign of a skull or facial fracture 
was present with normally pneumatized paranasal sinuses and 
mastoid cell systems.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In the absence of a current disability as a 
residual of a skull fracture, a claim must be denied.

The Board does not find the Veteran's testimony credible as 
to a mortar accident that caused his claimed skull fracture 
in training.  Little of the Veteran's testimony corresponds 
to his official service records and the Board has already 
found multiple inconsistencies in the Veteran's testimony and 
submitted statements.  The Board finds the absence of 
treatment for skull fracture in the Veteran's service 
treatment records and the lack of notation of a skull 
fracture on the Veteran's separation examination particularly 
probative.  Further, there is the June 2002 VA neurology note 
of a head CT that showed normal intracranial findings.  There 
was no sign of a skull or facial fracture present with 
normally pneumatized paranasal sinuses and mastoid cell 
systems.  There is no medical evidence showing a skull 
fracture in service and no credible evidence of a continuity 
of symptomatology.  In addition, there is no medical opinion 
linking the Veteran's purported skull fracture with his 
active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for skull fracture must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA examination

At this juncture, the Board notes that the Veteran has not 
received VA examinations for his claimed disabilities.  The 
Board finds that the evidence does not establish the need for 
such examinations.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Board does not find the Veteran's testimony credible, due 
to the complete lack of evidence in his medical records and 
service personnel records and a shown propensity to change 
his story over time regarding his claimed disabilities.  
There is no competent evidence that indicates the Veteran 
suffered from any of his claimed disabilities in service, no 
evidence of a continuity of symptomatology, and no there is 
no evidence that any of the claimed disabilities may be 
associated with service.  Furthermore, there is no current 
diagnosis of a chronic neurological disability, a chronic eye 
disability, or a chronic disability due to a purported skull 
fracture.  Therefore, examinations based on the Veteran's 
complaints are not warranted.

Duties to notify and assist the claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claims of entitlement to service 
connection for PTSD and hypertension have been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in January 2004, before the adverse rating decision 
that is the subject of this appeal.  The Board acknowledges 
that the Veteran was not specifically provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  There is no prejudice to the Veteran 
in proceeding with the issuance of a final decision despite 
VA's failure to provide the specific notice required by 
Dingess, as his claim is being denied.  See Dingess, supra.  
Issues concerning the degree of disability or the effective 
date of the award do not arise here.  Despite any deficient 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains his VA treatment records and private 
treatment records the Veteran submitted.  The Veteran 
testified before the undersigned at a travel board hearing.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
claimed disabilities did not manifest themselves in service 
or within a year of discharge and were first shown decades 
after active military service, and there is no competent 
evidence that suggests they is related to any established 
event, injury, or disease in service.  The Board, therefore, 
concludes that the elements of 38 C.F.R. § 3.159(c)(4) are 
not met and nexus opinions are not required in this instance.  
Further, in reference specifically to the Veteran's PTSD, 
there is no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran, in view of 
the absence of both participation in combat with the enemy 
and a corroborated in-service stressor.  Accordingly, the 
Board finds that an etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened.

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for diabetes is denied.

Service connection for degenerative joint disease is denied.

Service connection for a neurological condition is denied.

Service connection for an eye condition is denied.

Service connection for residuals of a skull fracture is 
denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


